       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 1 of 18




1
     WILLIAM G. WALKER, P.C.
2    1316 E. Broadway Blvd.
     Tucson, AZ 85719
3
     William G. Walker SBN 005361
4    wgwpc@aol.com
     assistant@wgwatty.com
5
     Telephone: (520) 622-3330
6    Attorney for Plaintiffs

7

8
                         IN THE UNITED STATES DISTRICT COURT

9                              FOR THE DISTRICT OF ARIZONA
10    MichaelCooke,
              Grabowski,
     Ronald         et.al. A single man,                   No.
11
     UNITEDPlaintiff,
            EFFORT PLAN TRUST’S
12                                                                COMPLAINT
     . Vs.                                                 Federal Discrimination/
13                                                         Retaliation; Supplemental
14
      Arizona  Board of Regents; Univversity of
            RESPECTFULLY                                   State Claims for Assault;
      Arizona, Frederick Lee Harvey and wife               Intentional Infliction of
15    Janet Harvey; Hannah Vivian Peterson, a              Emotional Distress;
      single woman; James L. Li and wife, Jean             Punitive Damages;
16    Wang; James L. Frances and wife,                     Defamation
      Tammy Frances; Kim Hanson Barnes and
17
      husband, Andrew Barnes; David Wood                         (Jury Trial Requested)
18    Heeke and wife, Elizabeth Pangborn
      Heeke, and Benjamin James Crawford, a                Assigned to
19    single man; Carlos Villarreal; and Hunter
      Davila, students.
20

21            Defendants.

22

23
             Plaintiff, for his Complaint against Defendants, alleges as follows:
24

25                                              Parties
26
             1.     Plaintiff Michael Grabowski, a single man, is, and has been, since August

     14, 2017, a student at the University of Arizona, Tucson, Arizona.



                                              1
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 2 of 18



            2.     Defendant Arizona Board of Regents is, and was at all times relevant
1

2    hereto, the administrative and funding body for the State of Arizona, the University of
3
     Arizona, and University of Arizona Athletics.
4
            3.     Defendant Frederick Lee Harvey, is, and was at all times relevant hereto,
5

6    the Director of Cross-Country/Track and Field in the athletic department at the University

7    of Arizona. On information and belief, Plaintiff alleges that all income derived during his
8
     tenure at the University of Arizona was utilized for the benefit of the community with his
9

10
     wife, Janet Harvey.

11          4.     Defendant James L. Li, Associate Head Coach of Cross-Country/Distance
12
     is and was at all times relevant hereto, the Associate Head Coach of Cross-
13
     Country/Distance at the University of Arizona. It is alleged, on information and belief, that
14

15   acts of his further alleged herein were for the benefit of the community with his wife, Jean
16   Wang.
17
            5.     Defendant Hannah Vivian Peterson is, and was at all times relevant hereto,
18

19
     an Assistant Coach of Cross-Country/Distance at the University of Arizona at all times

20   relevant hereto. In the event she is married, it is alleged, on information and belief, that
21
     acts of hers further alleged herein were for the benefit of the community with her husband,
22
     Andrew Barnes.
23

24          6.     Defendant James L. Frances is and was at all times relevant hereto, the
25
     Senior Associate Director of Athletics/Track and Field at the University of Arizona. All
26
     acts alleged herein by him were for the benefit of the community with his wife, Tammy

     Frances.



                                              2
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 3 of 18



            7.     Defendant Kim Hanson Barnes is, and was at all times relevant hereto, the
1

2    Executive Senior Associate Director of Athletics at the University of Arizona. All acts
3
     alleged herein were for the benefit of the community with her husband Andrew Barnes.
4
            8.     Defendant David Wood Heeke is and was at all times relevant hereto the
5

6    Director of Athletics at the University of Arizona. All acts alleged herein by Defendant

7    Heeke was for the benefit of the community with his wife Elizabeth Pangborn Heeke
8
     and were within the scope and course of his employment with the University of Arizona.
9

10
            9.     Defendant Benjamin James Crawford is, and was at all times relevant

11   hereto, the Associate Athletics Trainer at the University of Arizona.
12
            10.    Defendant Carlos Villarreal is, and was at all times relevant hereto, a
13
     student at the University of Arizona and a member of the University of Arizona Cross-
14

15   Country/Track and Field Team.
16          11.    Defendant Hunter Davila is, and was at all times relevant hereto, a student
17
     at the University of Arizona and a member of the University of Arizona Cross-
18

19
     Country/Track and Field Team.

20          12.    Each Defendant named herein acted within the scope of his/her activities for
21
     the University of Arizona Athletics Department, the University of Arizona or the State of
22
     Arizona.
23

24                                   Jurisdiction And Venue
25
            13.    This Court has original jurisdiction in this action pursuant to 28 U.S.C.
26
     § 1331..




                                              3
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 4 of 18



            14.    This Court has supplemental jurisdiction of Counts II and III pursuant to 28
1

2    U.S.C. § 1364.
3
            15.    A Notice of Claim was mailed, pursuant to A.R.S. § 12-821.01, to the
4
     Arizona Board of Regents and each of its members on March 5, 2019. More than 180 days
5

6    have passed without a response.

7                                  General Factual Allegations
8
            16.    Prior to attending the University of Arizona, Plaintiff Grabowski attended
9

10
     Smithtown High School in Smithtown, New York.

11          17.    During that time, he was named as an All-American long-distance runner and
12
     was heavily recruited at a number of Division I colleges, including the University of
13
     Michigan, the University of Connecticut and the University of Arizona.
14

15          18.    In February of 2017, he took a recruiting trip, sponsored by the University
16   of Arizona.
17
            19.    During the recruiting trip, he was hosted by Defendant Carlos Villareal. He
18

19
     also met Defendant Hunter Davila.

20          20.    During the recruiting trip, he was treated well by the University of Arizona.
21
            21.    Defendant Coach Li and his assistant Coach Tim Riley were both kind and
22
     enthusiastic about his joining the team.
23

24          22.    Defendant Coach Harvey also urged Plaintiff to join the team.
25
            23.    In June of 2017, Plaintiff engaged in a championship tour as a high school
26
     senior and became friends with top runners around the country.




                                                4
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 5 of 18



            24.    During the tour, he had a breakout performance in the National
1

2    Championship for the Under 20 Men’s KKK Steeple Chase. The U20’s, Plaintiff placed
3
     approximately .2 of a second from being on the US Team headed to Lima, Peru for the
4
     Pan-American Games.
5

6           25.    University of Arizona Defendants Harvey and Li and Assistant Coach Riley

7    saw Plaintiff’s performance at the U20’s and congratulated Plaintiff Grabowski on his run.
8
            26.    In August 2017, Plaintiff Grabowski arrived at the University of Arizona
9

10
     and moved into the dorms. At that time, he was on an educational scholarship and an

11   athletic scholarship as a distance runner.
12
            27.    Plaintiff Grabowski’s roommate, upon arriving at the U of A, was Vincent
13
     Huynh-Watkins who left the U of A mid-semester and moved back home to Oregon due to
14

15   clinical depression.
16          28.    By the end of Plaintiff’s freshman year, he was the only one of four (4)
17
     distance recruits that year who would be retuning to the University of Arizona for his
18

19
     sophomore year.

20          29.    Henry Weisberg, another freshman recruit of the same year, told Plaintiff
21
     that he had been falsely accused of racism by Defendant Coach Harvey. Weisberg told
22
     Defendant Harvey during his exit interview that there was bullying on the team. He
23

24   returned home to Reno, Nevada where, upon information and belief, he now attends the
25
     University of Nevada at Reno.
26
            30.    On August 16 – 22, 2017, Plaintiff attended a pre-season cross-country camp

     at Forest Lakes, Arizona.



                                              5
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 6 of 18



            31.    Starting at the camp, Plaintiff Grabowski began receiving bullying, which
1

2    occurred almost daily whenever he encountered Hunter Davila. He also experienced
3
     regular bullying from Defendant Carlos Villareal when Defendant Villareal was in
4
     Defendant Hunter Davila’s company.
5

6           32.    Repeatedly, and again throughout his first year at the University of Arizona,

7    Defendants Davila and Villarreal claimed to Plaintiff that he should have gone
8
     somewhere other than Arizona.
9

10
            33.    At the camp, everyone had a bed except for Plaintiff. During the camp,

11   Plaintiff was treated poorly and bullied by other members of the team.
12
            34.    Plaintiff was treated miserably at camp.
13
            35.    Plaintiff’s grades at school and his relationships with other students that
14

15   were not in the running program was always exemplary.
16          36.    In 2017, Plaintiff was awarded the Butch Dellacave Award for excellence in
17
     athletics and community service for his involvement in a combination of athletic and
18

19
     community service. Prior to receiving the award, he had volunteered for helping the elderly

20   in addition to his athletic successes.
21
            37.    On August 28, 2017, Philip Grabowski, Plaintiff’s father, called Defendant
22
     Coach Li. When Li returned the call, Plaintiff’s dad talked directly about an ongoing knee
23

24   injury which Plaintiff sustained at the camp.
25
            38.    Plaintiff’s father also directly reported to Defendant Li the bullying to which
26
     Plaintiff had been subjected since the pre-season camp.




                                              6
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 7 of 18



            39.      Defendant Li reported that Plaintiff Grabowski didn’t “know the culture
1

2    yet” so he couldn’t judge the team. Li promised that he would look into the bullying and
3
     promised to talk to Plaintiff about the bullying separately.
4
            40.      Plaintiff and Defendant Li talked about the bullying some time within the
5

6    next week.

7           41.      On October 4, 2017, Plaintiff’s mother, Mary Ann Stephens, emailed the
8
     team sports psychologist, Dr. Amy Athey, giving her permission to speak to Plaintiff since
9

10
     he was still a minor. Plaintiff’s mother requested that Athey speak to Plaintiff about his

11   difficulties.
12
            42.      Given the statements of Defendant Li to Plaintiff’s father that he would be
13
     “right on top” of the bullying issue, Plaintiff’s mother told Plaintiff that Defendant Li had
14

15   assured Plaintiff that he was simply “adjusting”.
16          43.      In the last week of October, 2017, Plaintiff was repeatedly bullied by
17
     numerous members of the University of Arizona Athletic Department.
18

19
            44.      In late October, 2017, Defendant Hunter Davila posted a harassing,

20   homophobic, obscene video about Plaintiff at the team’s public chat group. The videotape,
21
     published by Defendant Davila was made at a University of Arizona party, attended by
22
     many people who were unknown to Plaintiff.
23

24          45.      Although Plaintiff did not attend the party, he heard about the video and the
25
     accusations concerning him.
26
            46.      On October 31, 2017, Defendant Fred Harvey hosted a Halloween party,

     but did not raise any issues concerning the publication of the video or the constant bullying



                                               7
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 8 of 18



     suffered by the Plaintiff. During the party, Defendant Harvey did not respond whatsoever
1

2    to the complaints made by Plaintiff at the party.
3
            47.    On November 9, 2017, Plaintiff turned 18.
4
            48.    In January, 2018, after having met with Dr. Athey’s and reporting aggressive
5

6    bullying, almost daily, Plaintiff met several times with Dr. Athey’s associate, Michelle

7    Johnson-Skog. Again, he reported aggressive bullying, almost daily.
8
            49.    Every time Plaintiff Grabowski mentioned the “bullying” to either one of
9

10
     the coaches, they rephrased it as Plaintiff’s need to “adjust” and, on information and belief,

11   they did nothing to address or report the bullying in clear violation of the University of
12
     Arizona’s Non-Discrimination and Anti-Harassment Policy which obligated each of the
13
     coaches to report the bullying, yet they did nothing.
14

15          50.    On January 19, 2018, Plaintiff’s father called Defendant Li and left a
16   voicemail.
17
            51.    On January 24, 2018, Defendant Li returned the telephone call during which
18

19
     Plaintiff’s father reported that little has changed since the first phone conversation with

20   Defendant Li.
21
            52.    On January 24, 2018, Defendant Li promised to speak to Plaintiff about the
22
     bullying.
23

24          53.    On the same day, Plaintiff’s mother sent her second email to Dr. Amy Athey,
25
     expressing serious concern about Plaintiff’s increasing sadness and asking her to speak to
26
     Plaintiff as soon as possible.




                                              8
       Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 9 of 18



             54.   Although his mother did not speak personally about the bullying, she did
1

2    discuss the bullying at length with Athey and Skog in both October of 2017 and January,
3
     2018.
4
             55.   During those calls, Athey and Skog refused to describe the activity with
5

6    Plaintiff Grabowski as “bullying”. They simply stated that they blamed Plaintiff

7    Grabowski and told him repeatedly of his need to “adjust”.
8
             56.   On the evening of September 12, 2018, after a team dinner, Defendant
9

10
     Harvey, long-distance running coach Defendant Li, assistant coach Defendant Hannah

11   Peterson and Defendant Crawford brought Plaintiff to Coach Li’s office at McKale
12
     Stadium.
13
             57.   In the face of new initiatives in athletics against harassment, and acting as if
14

15   he had no advance reports of the bullying, Defendants Harvey and Li denied that they
16   knew anything about the bullying received by the Plaintiff.
17
             58.   On August 24th, shortly after the pre-season camp, Plaintiff met with
18

19
     Defendant Li and the new assistant coach, Defendant Hannah Peterson.

20           59.   At that meeting, Defendant Li asked him, as if he had no advance reporting
21
     of it, if there had been any bullying “going on”.
22
             60.   Plaintiff, at that time, specifically named Defendants Carlos Villarreal and
23

24   Hunter Davila. Plaintiff reported that other teammates had been bullied by them too.
25
     Defendant Li replied, “you can’t single out the two top runners on the team”.
26




                                              9
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 10 of 18



            61.    On September 1, after Plaintiff vomited twice during the team’s meeting at
1

2    Flagstaff and ended the race with a very disappointing time, Plaintiff reported his fever
3
     and nausea, which continued after they returned to Tucson.
4
            62.    At practice, Defendant Peterson angrily scolded Plaintiff for “faking” an
5

6    illness.

7           63.    When Plaintiff voluntarily saw a doctor at McKale, he was sent for blood
8
     tests and diagnosed with viral illness.
9

10
            64.    Since being told on August 24, 2018 by Defendant Li that he could not

11   “single out” his bullies, Plaintiff noted a concerted effort among the coaches to demoralize
12
     him.
13
            65.    On the evening of September 12, 2018, Plaintiff was brought into Defendant
14

15   Li’s office at McKale for a “meeting” with Defendants Li, Peterson, Harvey and
16   Crawford.
17
            66.    While in the meeting, the Defendant coaches locked the door so that no one
18

19
     could come in or hear the discussion.

20          67.    Defendant Li then took Plaintiff’s possessions away from him and placed
21
     them behind Li’s desk, far out of his reach.
22
            68.    Defendant Harvey then sternly stated, “there’s a certain atmosphere we are
23

24   trying to establish on this team, and you do not fit in it”. He dismissed Plaintiff from the
25
     program, furiously and repeatedly saying that Plaintiff’s name “kept coming up”
26
     associated with “a string of things” and refused to give Plaintiff any specific details.




                                               10
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 11 of 18



            69.    To the date of the filing of this Complaint, despite repeated requests,
1

2    Plaintiff has never received any written notice in any form from anyone at the University
3
     of Arizona indicating that he had ever done anything wrong.
4
            70.    At the meeting, Plaintiff told Defendant Harvey that he had never done
5

6    anything wrong, had never violated any team rules, and asked him specifically for details.

7    Defendant Harvey gave no details, only insults. When Plaintiff brought up the bullying,
8
     Defendant Harvey lept out of his chair, ran up to within a few inches of Plaintiff’s face,
9

10
     slammed his hands down hard on Plaintiff’s arms, pressing them painfully into the metal

11   arms of the chair as he leaned in with spit hitting Plaintiff’s face and called Plaintiff a
12
     “fucking racist”, a “white racist”, a “fucking white racist”, a “fucking liar”, and more.
13
            71.    Plaintiff was terrified. His heart was pounding, his blood pressure shot up
14

15   and he had a spontaneous bloody nose and fainted.
16          72.    Plaintiff woke up on the floor. As soon as he could get back into the chair,
17
     Defendant Harvey continued insisting that Plaintiff was lying, that there could never be
18

19
     any bullying on his team, that he was a “person of low character” for even suggesting that

20   bullying could ever exist on his team, and for a long string of things, none of which he
21
     could describe, other than Plaintiff’s opposition to being bullied.
22
            73.    On September 14, believing that the removal had been a misunderstanding
23

24   and would be sorted out, Plaintiff went to cheer on his roommates at a meet in Reid Park.
25
            74.    As he neared the team tent, Defendant Li told him that Defendant Peterson
26
     had complained to associate athletic director Defendant James Frances that Plaintiff was




                                              11
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 12 of 18



     at the park and, although it was a public park, Defendant Frances ordered that Plaintiff
1

2    could not speak with any of his many teammates who ran out to greet Plaintiff.
3
           75.    At the meet, Plaintiff’s parents joined him and had a lengthy discussion with
4
     Defendant Frances. Frances repeated Defendant Harvey’s mantra, that Plaintiff’s
5

6    “name” kept coming up because he was being accused by athletics of a “string of things”.

7    The details given by Defendant Frances were:
8
                  (1) Defendant Harvey claimed Plaintiff had sexually harassed a female
9

10
           student who later transferred out of the University of Arizona. Defendant Frances

11         insisted there were outstanding University of Arizona and Title IX Complaints filed
12
           against Plaintiff for this incident.
13
                  At the beginning of the 2018 semester, Defendant Li told Plaintiff directly
14

15         that the female student never filed any complaint, that Plaintiff’s name was not
16         involved in the allegations and that he should forget about the entire incident, for it
17
           never concerned Plaintiff.
18

19
                  Other university officials confirmed Defendant Li’s reporting.

20                (2)    Allegedly, Defendant Harvey insisted that Plaintiff was involved in
21
           a racial incident for which Defendant Harvey alleged Plaintiff and another recruit
22
           were called together for a meeting in Defendant Harvey’s office.
23

24                This accusation was a complete lie, and Defendant Harvey’s allegation was
25
           entirely fabricated. Plaintiff was never involved in this or any other racial incident.
26




                                              12
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 13 of 18



                   (3)    Defendant Coaches Harvey and Li insisted that Plaintiff was
1

2           overheard “joking” about rape with teammates and therefore had an official Title
3
            IX Complaint lodged against him.
4
                   On September 10th, while Plaintiff was at practice, he softly spelled “R-A-
5

6           P-E” in response to a teammate while having a conversation about the importance

7           of a woman’s right to say no to sex.
8
                   Plaintiff’s response to said allegation is, “I have always been a strong
9

10
            women’s rights advocate and any comment I made was in support of a woman’s

11          right to say no regardless of the circumstance.”
12
            76.    According to Defendant Coaches Harvey and Li, teammates of the
13
     Plaintiff filed a Title IX complaint alleging that he been “joking” about rape. “The coaches
14

15   claimed that that was cause to remove me from the program.”
16          77.    Plaintiff states “The Dean of Students has repeatedly told me that no
17
     complaint was ever filed against me, there are no substantiated complaints of any type
18

19
     against me and I have never been found to have violated Title IX.”

20          78.    On September 27, 2018, Plaintiff and his parents met with Defendant
21
     Coaches Harvey and Li, Associate Director of Athletics, Defendant Frances and
22
     Defendant Kim Hanson Barnes in Defendant Harvey’s office.
23

24          79.    Defendant Frances told Plaintiff and his parents, and Defendant Harvey
25
     confirmed, that the purpose of this meeting was solely for Plaintiff and his parents to ask
26
     questions about the reasons Plaintiff’s removal. They stated that Plaintiff’s place on the




                                              13
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 14 of 18



     team was a privilege; that the coaches could, and did, instantly rescind at their complete
1

2    discretion and that there would no opportunity for reconsideration or appeal of the removal.
3
             80.   At the meeting, the persons there reviewed Defendant Harvey’s “string of
4
     things” and his responses.
5

6            81.   Plaintiff and his parents mentioned that the Title IX and University offices

7    had no complaints against Plaintiff.
8
             82.   Both Defendant Coaches insisted that the complaints existed within
9

10
     athletics.

11           83.   Defendant Barnes asked the coaches if they had ever filed anything in
12
     writing within athletics about the allegations and much to her dismay, they both stated
13
     “no”.
14

15           84.   At the meeting, the focus became the “rape” conversation. Both Defendant
16   coaches insisted, at the meeting, that Plaintiff’s comments in that regard were
17
     “inappropriate joking”, insisting that voicing support for a feminist cause with the word
18

19
     “rape” in its name and having the audacity to spell the word “rape” was disruptive to the

20   team and reason for dismissal.
21
             85.   This, from a team with rampant depravity, abundant rule-breaking and
22
     regular serious harassment, was clearly made up.
23

24           86.   At the time of the meeting, Defendant Davila, the most active and malicious
25
     bully had a “Do Not Contact Order” in place against him for his sexual harassment of a
26
     female teammate.




                                              14
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 15 of 18



             87.    At this meeting, Defendant Harvey lied, vehemently denying that he ever
1

2    heard about the bullying from anyone.
3
             88.    From 2015 – 2018 only 12.5% of recruited runners have even a chance to
4
     finish all four years of running on the team. One was Defendant Carlos Villarreal and the
5

6    other is Connor McCabe who is currently a sophomore.

7            89.    No runners from the 2016-2017 recruiting classes finished more than 1.5
8
     semesters on the team.
9

10
             90.    The 2016 recruiting class was composed of six runners and the 2017

11   recruiting class was four runners for a total of 10 runners.
12
             91.    87.5% of recruited runners did not finish four years on the cross-country
13
     team.
14

15           92.    75% of the recruited runners (2015-2018) were gone by 1.5 semesters.
16           93.    68.75% of recruited runners (2015 – 2018) were gone by year one.
17
             94.    The average retention rate for a Division I NCAA team recruiting class is
18

19
     80% which is four times better than U of A Cross-Country’s retention rate.

20           95.    A program that loses almost every athlete most certainly has problems.
21
             96. The running program at the University of Arizona is racist, sexist, and designed
22
     such that the program is not susceptible to favoring or helping the students who enter.
23

24   Rather, the coaching staff, and ancillary persons at the University of Arizona are designed
25
     to protect the coaches and favor certain runners over others.
26




                                              15
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 16 of 18



                                             COUNT I
1
                           (Violations of Title IX and 28 U.S.C. § 1983)
2
            97.    Paragraphs 1 – 96 are incorporated by reference.
3

4           98.    Defendants Arizona Board of Supervisors and University of Arizona receive
5
     and expend fees from the federal government and are subject to the requirements of 28
6
     U.S.C. Title IX.
7

8
            99. The actions, statements and facts cited above show a pattern of racial, sexual

9    and other discrimination against Plaintiff by Defendants aforementioned.
10
                                             COUNT II
11                                            (Assault)
12
            100.   Paragraphs 1 – 99 are incorporated by reference.
13
            101.   The actions of Defendant Fred Harvey were done recklessly or deliberately
14

15   by Defendant Coach Fred Harvey and constitute assault.
16          102.   Plaintiff Grabowski was physically and emotionally damaged by the assault
17
     and had to be taken to the hospital.
18

19
                                             COUNT III
                                            (Defamation)
20
            103.   Paragraphs 1 – 101 are incorporated by reference.
21

22          104.   The statements of all Defendants aforementioned constitute defamation of
23
     Plaintiff Michael Grabowski.
24
            105.   The statements were made public and delivered to others in a deliberate
25

26   attempt to sully the reputation of the Plaintiff and to cause disrepute.




                                              16
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 17 of 18



            106.    The statements aforementioned were untrue and designed to cause Plaintiff
1

2    emotional and physical damages. The above constitute defamation per se.
3

4                                           COUNT IV
                                         (Punitive Damages)
5

6           107.    Paragraphs 1 – 105 are incorporated by reference.

7           108.    The acts of Defendants recited herein were done maliciously and within
8
     intent to falsely harm Plaintiff Grabowski.
9

10
            109.    Plaintiff was damages by all acts alleged herein, both physically and

11   emotionally.
12
            Wherefore, Plaintiff prays for the following relief:
13
              •     Compensatory damages against each Defendant for the acts alleged herein
14

15     in an amount of $3,000,000.00;
16
              •     Attorney’s fees, taxable costs;
17
              •     Punitive damages for the malicious conduct of each Defendant in both the
18

19     Federal and State court causes of action (Counts I – III)
20
                                    Certification and Closing
21

22          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best

23   of my knowledge, information, and belief that this complaint: (I) is not being presented
24
     for an improper purpose, such as to harass, cause unnecessary delay, or needlessly
25
     increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous
26

     argument for extending, modifying, or reversing existing law; (3) the factual




                                               17
      Case 4:19-cv-00460-JAS Document 1 Filed 09/16/19 Page 18 of 18



     contentions have evidentiary support or, if specifically so identified, will likely have
1

2    evidentiary support after a reasonable opportunity for further investigation or
3
     discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.
4
           DATED this 16th day of September, 2019.
5

6                                                          WILLIAM G. WALKER, P.C.

7                                                              By: /s/ William G. Walker
8
                                                                Attorney for Plaintiffs

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                            18
